                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 FINISHMASTER, INC., et al.,

                      Plaintiffs,
                                                         CIVIL ACTION
                                                         NO. 19-04518
            v.


 EXCEL COLLISION CENTERS, LLC, et
 al.,
                 Defendants.


                                       ORDER
      AND NOW, this 20th day of February 2020, upon consideration of Plaintiffs’

Request for Default and Default Judgment (ECF No. 5), Motion for Attorneys’ Fees &

Costs (ECF No. 8), Affidavits in Support of Motion for Attorneys’ Fees & Costs (ECF

Nos. 9, 11, 12 & 13) and Memorandum in Support of Private Investigator Costs (ECF

No. 14), it is ORDERED that:

      1) Plaintiffs’ Motion for Attorneys’ Fees & Costs (ECF No. 8) is GRANTED in

          part and DENIED in part. Specifically, the Court:

          a) GRANTS the request for $4,901.85 in attorneys’ fees and $760.22 in

             costs; and

          b) DENIES the request for $427.50 in fees for a private investigator.

      2) The Clerk of Court is DIRECTED to:

          a) ENTER JUDGMENT in favor of Plaintiffs against Excel Collision

             Centers, LLC and Timothy Stone in the amount of $250,197.72; and

          b) MARK this case closed.




                                          1
    BY THE COURT:




    /s/ Gerald J. Pappert
    GERALD J. PAPPERT, J.




2
